DISMISS and Opinion Filed August 22, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00697-CV

                            DENNIS HUFFMASTER, Appellant
                                        V.
                           AUTOFLEX LEASING, INC., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-03426

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       The filing fee and docketing statement in this case are past due. By postcard dated June

14, 2019, we notified appellant the $205 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. Also by postcard dated June 14, 2019, we notified appellant the docketing

statement had not been filed in this case. We directed appellant to file the docketing statement

within ten days. We cautioned appellant that failure to do so might result in dismissal of this

appeal. To date, appellant has not paid the filing fee, filed the docketing statement, or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




                                               /Robert D. Burns, III/
                                               ROBERT D. BURNS, III
                                               CHIEF JUSTICE

190697F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DENNIS HUFFMASTER, Appellant                     On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00697-CV       V.                      Trial Court Cause No. DC-19-03426.
                                                  Opinion delivered by Chief Justice Burns.
 AUTOFLEX LEASING, INC., Appellee                 Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee AUTOFLEX LEASING, INC. recover its costs of this
appeal from appellant DENNIS HUFFMASTER.


Judgment entered August 22, 2019




                                            –3–